Appeal by the defendant from an order of the Supreme Court, Suffolk County, dated April 9, 1980, which granted plaintiffs’ motion to preliminarily enjoin defendant from (1) executing a subpoena duces tecum for records and documents of the plaintiffs, and (2) withholding funds due to the plaintiffs. Order modified by deleting that portion thereof which enjoined the defendant from executing a subpoena duces tecum for records and documents of the Suffolk County Patrolmen’s Benevolent Association Welfare Fund (the fund) and substituting therefor provisions denying that branch of plaintiffs’ motion and permitting defendant to execute the subpoena duces tecum in conjunction with his audit. As so modified, order affirmed, without costs or disbursements. We are of the opinion that the audit of the fund is within the power of the county comptroller (see County Law, § 577, subd 1; Matter of New York World’s Fair 1964-1965 Corp. v Beame, 22 AD2d 611, affd 16 NY2d 570). However, under the facts and circumstances of this case we see no reason why the county should not satisfy its obligations under its agreement with the fund. Thus, the defendant was properly enjoined from withholding the payments due and owing to the fund. Mangano, J. P., Gulotta, Margett and Weinstein, JJ., concur.